
	

115 HR 4289 RH: To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to repeal certain disclosure requirements related to coal and mine safety.
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 431
		115th CONGRESS2d Session
		H. R. 4289
		[Report No. 115–571]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 7, 2017
			Mr. Mooney of West Virginia (for himself and Mr. Barr) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			February 20, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on November 7, 2017
		
		
			
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to repeal certain disclosure
			 requirements related to coal and mine safety.
	
	
		1.Repeal of coal and mine safety disclosure requirements
 (a)In generalSection 1503 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 78m-2) is hereby repealed.
 (b)Clerical amendmentThe table of contents in section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by striking the item relating to section 1503.
			
	
		February 20, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
